 VALLEY HOSPITAL, LTD.ValleyHospital,Ltd.andHealth,Professional&Technical Employees Association,Local 707, Ser-viceEmployees International Union,AFL-CIO.Case 31-CA-5375 (formerly 20-CA-10326)October 7, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn May 3, 1976, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel submitted the same brief that it had filed with theAdministrative Law Judge, for the purpose of re-sponding to Respondent's exceptions and for sup-porting the Administrative Law Judge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent, Val-leyHospital, Ltd., Las Vegas, Nevada, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1.Substitute the following for paragraph 1:"I.Cease and desist from:"(a) Enforcing its no-solicitation rule so as to pro-hibit its employees from soliciting on behalf of theUnion or any other labor organization on hospitalpremises, other than immediate, patient care areas,during employee nonworking time."(b)Discharging its employees for seeking and se-curing office with the Union or any other labor orga-nization or otherwise engaging in union activities."(c) In any other manner interfering with its em-ployees' exercise of their rights under Section 7 of theAct."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIX309NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT prohibit our employees fromsoliciting on behalf of Health, Professional &Technical Employees Association, Local 707,Service Employees International Union, AFL-CIO, or any other labor organization on hospitalpremises, other than immediate patient care ar-eas during employee nonworking time.WE WILL NOT discharge our employees forseeking or securing office with the above Unionor any other labor organization or otherwise act-ing on its behalf.WE WILL NOT in any other manner interferewith the right of our employees to form, join, orassist the above Union or any other labor orga-nization, to bargain, collectively through repre-sentatives of their choosing, to engage in con-certed activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all of the above activitiesexcept as may be required by a contract betweenthe Hospital and the representative of our em-ployees.Since the Board has determined that we dis-charged Norma Cleveland for the above rea-sons,WE WILL offer Norma Cleveland immedi-ate and full reinstatement to her former job or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to her se-niority and other rights and privileges.WE WILL make Norma Cleveland whole forany loss of pay or other benefits she may havesuffered by reason of our discriminatory dis-charge of her.VALLEY HOSPITAL, LTD.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJanuary 20, 1976, I conducted a hearing at Las Vegas, Ne-vada, to try issues raised by a complaintissuedon Novem-ber 28, 1975, based upon a charge filed by Health, Profes-sional&Technical Employees Association, Local 707,Service Employees International Union, AFL-CIO,' on'Hereaftercalled the Union.226 NRB No. 41 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 10, 1975, in Case 20-CA-10326.2 The complaint wasamended on Janaury 7, 1976.The complaint, as amended, alleges that Valley Hospital,Ltd.,' violated Section 8(a)(1) of the National Labor Rela-tions Act, as amended (hereafter called the Act), by dis-criminatory enforcement of a no-solicitation rule and Sec-tion 8(a)(1) and (3) of the Act by discharging NormaCleveland for engaging in union activities.The Hospital concedes it discharged Cleveland but con-tends Cleveland as a supervisor is not entitled to any pro-tection under the Act; denies the Union is a labor organi-zationwithinthemeaningoftheAct;deniesdiscriminatory enforcement of its no-solicitation rule; andmoves to dismiss the complaint on the ground the Unionfiled its charge in the wrong Region, in violation of theBoard's Rules and Regulations, and to circumvent the Act.The issues before me for decision are whether (1) thecomplaint should be dismissed because the Union filed itscharge in the wrong Region; (2) the Union at times perti-nent was a labor organization within the meaning of theAct; (3) Cleveland at times pertinent was a supervisor oran employee within the meaning of the Act; (4) the Hospi-tal discharged Cleveland because she engaged in union ac-tivities and thereby violated the Act; and (5) the Hospitaldiscriminatorily enforced its no-solicitation rule and there-by violated Section 8(a)(1) of the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence,4 examineand cross-examine witnesses, to argue, and to file briefs.Briefs have been received from the General Counsel andthe Hospital.Based upon my review of the entire record, observationof the witnesses, perusal of the briefs, and research, I enterthe following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleged and the Hospital's answer admit-ted that at times pertinent the Hospital was an independentinvestor-owned proprietary institution offeringmedicalcare and services in Las Vegas, Nevada; that in the courseand conduct of its business it annually purchased and re-ceived goods or services valued in excess of $50,000 direct-ly from suppliers located outside the State of Nevada, andannually derived gross revenues in excess of $500,000. Thecomplaint further alleged and the answer admitted that attimes pertinent the Hospital was an employer engaged incommerce in a business affecting commerce and a healthcare institution within the meaning of Section 2(2), (6), (7),and (14) of the Act.On the basis of the foregoing, I find at times pertinentthe Hospital was an employer engaged in commerce in a2 The charge was filed in Region 20,itwas transferred to Region 31 onJune13, 1975,and renumberedCase 31-CA-53753Hereafter called the Hospital4 By agreement I held the record open pending receipt of the record inCase 31-RC-3060,the representation proceeding involving the parties Thatrecord has been received and reviewed I do not require any further evi-dence, therefore,the record is closedbusiness affecting commerce and a health care institutionwithin the meaning of Section 2(2), (6), (7), and(14) of theAct.II.LABOR ORGANIZATIONIn late 1974 5 the Service Employees InternationalUnion launched an organizational drive among hospitalsin the Las Vegas area, including the Hospital. The organiz-ers distributed leaflets at the hospitals, contacted employ-ees of the hospitals to solicit their support, and conductedmeetings of such employees. Norma Cleveland, the allegeddiscnminatee here, became an active supporter of theUnion early in its campaign and, following the grant of acharter to the Union by the International organization onOctober 18, became the Union's first president.The charter makes the Union subject to the Internation-alorganization's constitution and bylaws. Those docu-ments require the Union to represent its members for thepurpose of bargaining collectively with their employersconcerning wages, hours, and working conditions.Cleveland's testimony is uncontradicted (and is credited)that the Union solicited authorizations and membershipapplications from hospital employees in the Las Vegas areafor the purpose' of bargaining collectively on behalf ofthose employee-members with their employers concerningrates of pay, wages, hours, and working conditions; therecord further establishes the Union filed petitions with theBoard for certification as the exclusive collective-bargain-ing representative of such employees.Based upon the foregoing, I find and conclude at timespertinent the Union was a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Enforcement of The No-Solicitation Rule and theCleveland DischargeNorma Cleveland was employed by the Hospital as ahead nurse on June 6, 1973. Her starting salary was $935 amonth. She normally worked a 40-hour week on the dayshift. She was terminated by the Hospital on December 21.At that time she was earning $1,050 a month, having re-ceived two pay increases during the term of her employ-ment.As heretofore noted, Cleveland was active in the Union'sorganization campaign, personally securing signatures toapproximately 150 union membership applications/author-izations.At all times during the campaign the Hospital had ineffect the following rule: "Solicitation of any kind, the col-lection of funds, group congregating or participation in anyactivity other than hospital business shall not be carriedout on hospital time without special permission from theexecutive director."During the campaign Cleveland chaired union meetingsof hospital employees, including employees and an admit-5 Read 1974 afterall date references omittingthe year VALLEYHOSPITAL,LTD. 1311ted .supervisor 6 of the, Hospital, at which she solicited andsecured employee signatures to union membership applica-tion/authorizations.-In the midst of the campaign (on December 4), Cleve-land was called to a conference with Charles Showalterand Mildred Filling at Showalter's office.' Showalter ad-vised Cleveland he had been informed she was solicitingemployees on behalf of the Union; that such solicitationwas in violation of the Hospital's no-solicitation rule;- thatsuch solicitation would not be tolerated; and that such ac-tivity on her, part was inconsistent with her position as ahead-nurse. Cleveland denied the alleged solicitations anddemanded to know who her accusers were. Filling statedthat information was confidential. Showalter thankedCleveland for coming in for the conference and Clevelandleft the office.Cleveland's testimony that she did not solicit any hospi-tal employees at other than breaktimes is, uncontradictedand is credited. Cleveland's -testimony that the Hospitalpermitted an employee to solicit sales of Avon products inthe presence of a supervisor and permitted a supervisor tosolicit contributions for a Christmas gift for Filling on hos-pital, premises during working hours is likewise uncontra-dicted and credited.Not long thereafter, in mid-December, Showalter se-cured concrete evidence concerning Cleveland's leadingrole in the Union, i.e., copy of a petition, filed with theBoard by the Union seeking certification as the collective-bargaining representative of a unit of employees at anotherhospital containing the signature of Cleveland as'presidentof the Union.On December 21 Showalter called Cleveland into his of-fice and, in thepiesence of Filling., advised Cleveland hehad evidence she was_ the president of the Union. He thenstated it was not in the Hospital's,best interests to have anemployee it believed a part of. the management team (asupervisor) serving in a_ dual capacity, i.e., as a representa-tive of the Hospital and a representative of the Union. Heinformed Cleveland she was discharged and handed her afinalpaycheck.Cleveland, _ Filling, and Showalter ex-changed mutual regrets and Cleveland left the hospital.A few days, later (on December 24) Showalter, posted anotice to employees at the Hospital advising them the Hos-pital discharged Cleveland to avoid subjecting itself to thecharge of attempting to influence the Union by retaining aunion officer in its employ in a supervisory position.In response to the,Union's petition for certification, asthe exclusive collective-bargaining representative of theHospital's registered nurses, filed that same month (De-cember), the Hospital alleged the petition should be dis-missed on the ground the Union's showing of interest wastainted by Cleveland's solicitation of employee authoriza-tions which formed that showing; in its brief in support ofthat position the Hospital stated,inter alia:'Administrative Nurse Lena Scotton, as found inValleyHospital, Ltd,220 NLRB 1339 (1975).7 It was conceded and j find that at times pertinent Showalter was theHospital's executive director, Filling was the Hospital's director of nursingservices,and both-were supervisors and agents of the Hospital acting on itsbehalf within the meaning of the Act Prior'to the interview Filling receivedreports of Cleveland's prominent-role- in the Union, and'employee reportsthat Cleveland solicited them to support the Union at the Hospital... there is no dispute that Norma Cleveland, whowas employedby ValleyHospital as a Head Nurse,initiated-the, formation of Petitioner Union,was activein securing a charter from the Service Employees In-ternationalUnion, waselected the first President ofPetitioner Union once it was formed and holds thatposition to the present date.,There is also no disputethat NormaClevelandsince September 1974, and con-tinuing to the present date,has openlyand aggressive-ly solicited on behalf of the Petitioner Union.... Ms Cleveland was dischargedby ValleyHospitalon December 21, 1974 because of her solicitation ofemployees on behalf of Petitioner and because of hermisrepresentation concerning her efforts on behalf ofthe Unionand her official status with the PetitionerUnion.After an exhaustiveanalysis of the testimony and exhib-its submittedby theparties in the representation proceed-ing 8 concerning the issue of whetherCleveland,eight otherhead nurses,and their replacements(the head nurses onlyworked theday shift5 days a week;the hospital was, man-ned 24 hoursa day, 7 days a week)were supervisors, theBoardfound theywere not.B. Review of the Head Nurse IssueThe Hospital seeks to relitigate before me the issue ofwhether Cleveland, the other eight head nurses, and thestaff nurses who replace them when they are off duty werecorrectly determined by the Board to be employees ratherthan supervisors.In its analysis the Board found that the Hospital at timespertinent employed 78 registered nurses, namely: 61 staffnurses, 9 head nurses, 7 administrative nurses, and the di-rector of nursing (Filling), and that Filling and the 7 ad-ministrative nurses were supervisors within the meaning oftheAct, while the others (head nurses and staff nurses)were not. The Board entered further findings that one ormore of the administrative nurses were on duty 24 hours aday, 7 days a week; in the absence of one of them theabsentee was normally replaced by another administrativenurse; the nine head nurses were normally on duty oneshift per day (the day shift) 5 days per,week; the headnurses were replaced by a staff nurse on the three shifts 2days a week-and two shifts 5 days a week when the headnurses were not there; while the head nurses (and the staffnurses who assumed their functions during their absence)routinely performed some work of a 'supervisory nature(assigningwork, ordering supplies, occasionally, issuingcorrections and reprimands, etc.), they spent the over-whelming proportion of their time providing professionaltreatment to the patients, and whatever supervisory author-ity they exercised was incidental to their professional activ-ities;and they were employees rather than supervisors asthese terms are defined,in the Act. ,The only evidence the Hospital offered before me (otherThere were 6 days of hearing (February 11, 12, 13, 14, 26, and 27, 1975),790 pages of transcript, and 86 pages of exhibits, plus documents, theBoard's initialDecision issued on October 16, 1975, is reported at 200NLRB 1339, it was later modified on December 23, 1975 (in respects notpertinent to the head nurse supervisory issue) at 221 NLRB 1239 312DECISIONSOF NATIONALLABOR RELATIONS BOARDthanthe record in the RC proceeding) to refute the abovefindings and conclusions was testimony by Amos Chiarap-pa that while he was employed as a head! nurse at the Hos-pital (from the month prior to the Hospital's opening inNovember 1971 to June 1972 he discharged a nurses aide,after securing. approval therefor from Filling.That testimony was weakened by the unrefuted testimo-ny of Billy Knowles, a unit clerk at the Hospital betweenJanuary 1972 and October 1975. Knowles testified that inearly 1972, which immediately followed the opening of theHospital, there was only one floor in use at the Hospitaland only a few head nurses and/or administrative supervi-sors.The issue here is whether Cleveland and other registerednurses who functioned as head nurses were employees orsupervisorsat the time of the campaign.I find Chiarappa'stestimony both too fragmentary and remote in time to war-rant a different result from that reached by the Board inthe representation proceeding.The balance of the Hospital's presentation before meconsisted of arguments based' on evidence introduced atthe representation proceeding that the Board erred in itsconclusion that Cleveland, the other eight head nurses, andtheir replacements were employees rather than supervisorswithin the meaning of the Act.The Hospital cites testimony at the representation pro-ceeding by D. Grubbs, a head nurse at the Hospital be-tween April1972and September 1972, that she evaluatedemployee performance, warned two employees regardingcoming in late, and authorized the transfer of employees inher department to another department as evidence Cleve-land and others who functioned as head nurses were super-visors. This testimony also deals with head nurses' conductin the early days of the Hospital;it is further clear theseactions occupied but a small portion of the time Grubbsspent performing her professional duties 9 and may readilybe characterized, as the Board did, as incidental to herprofessional duty performance.The Hospital next' complains that Cleveland, while testi-fying at the representation proceeding, either denied orfailed to recall alleged incidents wherein she approvedleaves of absence 'for employees, evaluated employee per-formance, and terminated employees while employed as ahead nurse at Southern Nevada Memorial Hospital be-tween November 8, 1971, and June 3, 1973. Citing person-nel records produced by the Hospital at the representationproceeding containing Cleveland's signature to approvalsof leaves of absence, employee evaluations, and'termina-tion notices, the Hospital attempts to impeach Cleveland 7srefusal to concede she performed these functions at South-ern Nevada Memorial Hospital.Whatever duties Cleveland performed while employed atSouthern Nevada Memorial Hospital, Cleveland not onlydenied their performance (thereby frustrating the Hospi-tal's attempt to establish their performance at her formeremployment), such evidence is irrelevant to the issue ofwhether Cleveland exercised supervisory functions whileemployed at Valley Hospital.9 Cleveland testified without contradiction 85 percent of her time wasspent on patient servicesThe Hospital next recites the job description of headnurses introduced at the representation proceeding and ev-idence the head nurses' rate of pay exceeded that of staffnurses but was less than the rate paid the seven administra-tive nurses as evidence the head nurses at Valley Hospitalwere supervisors. Such evidence begs the question; a jobdescription prepared by management stating that headnurses shall exercise supervisory functions and the factthree classifications of registered nurses (the director ofnursing, administrative nurses, and head nurses) are paidmore than the staff nurses does not establish that headnurses are supervisors; the determination of that questionturns on what functions the head nursesactually performed.The Hospital finally recites evidence produced at therepresentation hearing (primarily the testimony of Cleve-land, Head Nurse Bonnie Cantrell, and Filling) concerningthe functions employees classified as head nurse (and theirreplacements) performed at Valley Hospital. That evidenceestablishes (as the Board found in its Decision in the repre-sentation case) head nurses and their replacements as-signed work to other employees, made out work schedules,issued corrections to other employees when they did theirwork improperly (which might also be classified as repri-mands), and ordered supplies, etc. The testimony of Cleve-land and Cantrell further establishes, however, that thehead nurses did not hire and fire employees, authorizeovertime or time off, and spent the overwhelming propor-tion of their time performing professional patient services.The Hospital renews its contention that Cleveland dis-charged staff nurse Barbara Von Urquidy despite, theBoard's finding (with which I concur) that Filling overrul-ed Cleveland's suggestion that Von Urquidy was incompe-tent' and did not discharge her until several months later.Based on my review of all the evidence concerning thisissue, including the record in the representation proceed-ing, I find the preponderance of the evidence supports thefinding and conclusion by the Board that head nurses andtheir replacements 10' spend most of their time performingprofessional services (taking care of patients) and only anincidental portion' of their time in the routine performanceof what might be classified 'as quasi-supervisory duties.I therefore find and conclude at times pertinent NormaCleveland was an employee within'the meaning of the Act.C. Analysis and Conclusions`1.The alleged 8(axl) violationFindings have been entered that at 'times pertinent theHospital had in effect a rule prohibiting solicitation of anykind "on hospital time." " Findings have also beenenteredthat on December 4 Showalter warned' Cleveland her solic-itation of employees to support the Union at the Hospitalwas in violation of that rule and would not be tolerated.10 It is evident that staff nurses perform the functions ascribed to headnurses most of the time the Hospital is in operation;they staffthe nine headnurse positions during two of the three shifts the Hospital is in operationMonday through Friday andall three shifts the Hospital is in operation onSaturday and Sunday; yet theHospitaldoes not seriouslycontend the staffnurses(known as "chargenurses" while so functioning) are supervisors.Such a contention would make supervisorsout of overhalf the registerednurses employed at the HospitaL VALLEY HOSPITAL, LTD.313The Hospital failed to sponsor any evidence to contra-dict Cleveland's testimony (which I credit) that all the em-ployee solicitation on behalf of the Union she performed attheHospital was done on employee breaktime and thatsolicitation for causes other than union support (for Avonproducts and a Christmas gift for the head of the nursingstaff) were conducted freely on the Hospital's premises onworking time both by and in the presence of admitted su-pervisory employees.On the basis of the foregoing, I -find and conclude thaton December 4 the Hospital by Showalter discriminatorilyenforced the Hospital's no-solicitation rule against legiti-mate union solicitation (on breaktime) while condoningsuch solicitation for other purposes on working time andthereby violated Section 8(a)(1) of the Act.the Act provides no complaintshall issuebased upon anycharge filed more than 6 months after the occurrence of theact alleged to constitute the unfair labor practice. It is clearin the instant case that the alleged unfair labor practiceoccurred in Region 31 and that the charge was filed withRegion20 and transferred to Region 31 within less than 6monthsafter the date Cleveland was discharged.It is further clear (from the short span of time betweenthe date the charge was filed and the date it was transfer-red) the parties were contactedby representatives of Region31in the investigation of the charge and therefore no preju-dice to the Hospital resulted from the transfer.I therefore deny the Hospital's motion to dismiss thecomplaint.2.The Cleveland dischargeThe evidence clearly establishes Cleveland was not dis-charged for any lapse in efficiency or misconduct; as coun-sel for the Hospital stated in his brief in the representationproceeding, Cleveland was discharged because she solic-ited the Hospital's employees on behalf of the Union andbecause she was an officer of the Union. Showalter's re-marks to Cleveland at the December 21 discharge inter-view confirm that statement by the Hospital's counsel, asdoes the employee notice Showalter posted on December24.I therefore find and conclude, based on the foregoing,that the Hospital by Showalter discharged Cleveland onDecember 21 because of her union activities and therebyviolated Section 8(a)(1) and (3) of the Act.D. The Misfiled Charge IssueThe attorneys for the Union are located in San Francis-co. They filed the charge in this case on June 10, 1975, atthe San Francisco office of the Board (Region 20). On thesame day Region 20 dispatched a letter to the Hospitalnotifying it of the filing of the charge, enclosing a copy ofthe charge, and offering the Hospital an opportunity torebut or refute the allegations contained therein. Threedays later (on June 13, 1975) the General Counsel issuedan order at Washington, D.C., transferring the case fromRegion 20 to Region 31.On June 16, 1975, the Hospital, the Union's attorney,and the Union were advised by letter of the transfer anddirected to contact Region 31, which is located in Los An-geles,concerning further investigation and proceedings onthe charge.On June 23, 1975, counsel for the Hospital filed a motionwith Region 20 requestingdismissalof the charge on theground the charge was not filed by the Union with theproper Region within 6 months of the date Cleveland wasdischarged (December 21), and that motionisbefore mefor decision.Section 102.10 of the Board's Rules and Regulationsprovides a charge shall be filed with the Region in whichthe alleged unfair labor practice occurred. Section 10(b) ofCONCLUSIONS OF LAW1.At all times pertinent the Hospital was an employerengagedin commerce in a business affectingcommerceand a health care institution withinthe meaningof Section2(2), (6), (7), and (14) of the Act.2.At alltimespertinent the Union was a labororganiza-tion within the meaning of Section 2(5) of the Act.3.At all times pertinent Showalter and Filling were su-pervisors and agents of the Hospital acting on its, behalfwithin the meaning of Section 2(11) and (13) of the Act.4.The Hospital violated Section 8(a)(1) of the Act by itsdiscriminatory enforcement of its no-solicitation rule onDecember 4, 1974.5.The Hospital violated Section 8(a)(1) and (3) of theAct by discharging Norma Cleveland on December 21,1974, because of her union activities.6.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Hospital engaged in unfair laborpractices in violation of the Act, I shall recommend it beordered to cease and desist therefrom and take affirmativeaction necessary to effectuate the policies of the Act, in-cluding,inter alia,to reinstate Norma Cleveland to her for-mer position or, if that position no longer exists, to a sub-stantially equivalent position,without prejudice to herseniority and other rights and privileges, and to makeCleveland whole for any loss of earnings she may havesuffered because of her unlawful discharge by paying toher the earnings she would have received between the dateshe was discharged and the date she is reinstated, withcomputation of such pay on a quarterly basis (with appro-priate deductions for interim earnings) and interest on thesum due at the rate of 6 percent per annum.F.W. Wool-worth Company,90 NLRB 289 (1950);IsisPlumbing &Heating Co.,138 NLRB 716 (1962).On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the followingrecommended: 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER t 1-Respondent, Valley Hospital, Ltd., Las Vegas, Nevada,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Enforcing its no-solicitation rule so as to prohibit itsemployees from soliciting their fellows during their off-duty time at the Hospital on behalf of the Union or anyother labor organization.(b) In any other manner interfering with its employees'exercise of their rights under Section 7 of the Act.(c)Discharging its employees for engaging in solicita-tion on behalf of the Union on their free time on or off theHospital's premises or for seeking and securing office withthe Union or otherwise engaging in union activities.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a)Offer Norma Cleveland reinstatement to her formerposition or, if that position no longer exists, to a substan-tially equivalent position, without prejudice to her seniorityor other rights and privileges.11 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b)Make Norma Cleveland whole for any loss of earn-ings she may have suffered as a result of her discriminatorydischarge in the manner set forth above in the section ofthisDecision entitled "The Remedy."(c)Preserve and make available to the Board or itsagents all payroll-and other records necessary to computethe backpay due to Norma, Cleveland in the manner setforth in "The Remedy" section;of this Decision.(d)Post at its Las Vegas, Nevada, facilities-copies of theattached notice marked "Appendix." 12 Copies; of said no-tice, on forms provided- by the Regional Director,for Re-gion 31, after being signed by an authorized representativeof the Hospital, shall be posted by Respondent immedi-ately upon receipt thereof, and maintained for 60 consecu-tive days thereafter, in conspicuous places;, including, allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Hospital to insurethat such notices are not altered, defaced, or covered byany other material.,(e)Notify the Regional Director for Region 31, in writ-ing, withi.i 20 days from the- date of this Order, what stepsthe 'Hospital has taken to,comply herewith.i2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words, in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"